Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 17223666 filed on 04/06/2021 is presented for examination by the examiner.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on continuation of  application 15994056, filed 05/31/2018 and on provisional application 62/516255, filed 06/07/2017, and claims foreign priority to CN 201820749076.8, filed 05/18/2018 (China).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
However, to overcome a prior art rejection, applicant(s) must submit a translation of the foreign priority papers in order to perfect the claimed foreign priority because said papers has not been made of record in accordance with 37 CFR 1.55.  See MPEP § 201.15.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7, 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, recites the limitation phrase where “the second sensor is configured to obtain a second displacement of the corresponding second magnetic element along a direction that is parallel to the optical axis”. However, this limitation phrase is confusing, because claim 3, on which claim 4 depends on, already recites that  “the first sensor is configured to obtain a first displacement of the corresponding second magnetic element along a direction that is parallel to the optical axis”, hence it is unclear how can two different sensors correspond to the same “second magnetic element”, and how can they detect “a first-” and “a second-” displacement  parallel to the optical axis, of the same second magnetic element ? For the purposes of examination, the above limitation will be treated broadly, such that either sensor can sense some displacement of some second magnetic element. It is suggested to amend the claim and provide explanations in order to remove the indefiniteness issues.  Claims 5-7 depend on claim 4 and therefore inherit the same deficiency. 
Claims 10-13, recite at least the limitations "the connecting portions", “inner ring”, “middle ring” and “outer ring” throughout the claims.  There is insufficient antecedent basis for these limitations in the claim. It is suggested to amend the claims and define the limitations earlier in the claims. 



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (hereafter Seo) US 20160202494 A1 in view of Seo et al.  (hereafter Seo) US 20160202494 A1 in view of Hu et al. (hereafter Hu, of record) US 20150331251 A1.
In regard to independent claim 1, Seo teaches (see Figs. 3-13) an optical element driving mechanism, driving an optical element having an optical axis (i.e. as  camera actuator having autofocusing and image stabilization functions driving and positioning lens with optical axis, see Abstract, paragraphs [01, 11-21, 38-49, 65-73], e.g. Figs. 3-6, 9-12), comprising: 
a fixed portion (e.g. fixing part 10 with body 11, 12, circuit board 15 and cover 16, paragraphs [39-44], Figs. 3-6); 
a movable portion (i.e. first carrier 30 with second carrier 60, paragraphs [39-48, 51-61]), moving relative to the fixed portion (carrier 30,60 moves relative to 10 for AF and image stabilization, paragraphs [11-12, 39-48, 51-61]), comprising: 
a frame, having a central opening(e.g. carrier frame 30 with parts 31, 32, and central opening for 60, paragraphs [39-58]); and 
a holder, configured to hold the optical element, disposed in the central opening (carrier 60 holding the lens part 70 with lens in central opening of 30, paragraphs [39-45, 60-64], Figs. 3-6); 
a driving assembly, driving the movable portion to move relative to the fixed portion i.e. as camera actuator for auto-focusing and image stabilization moving 30, 60 with lens part 70 with lens relative to 10,  paragraphs [01, 11-21, 38-49, 65-73]); 
a sensing unit (e.g. hall sensors, paragraphs [01, 11-14, 22, 65-72]), configured to sense a displacement of the optical element (as hall sensors sense position of 30, 60 with lens part 70, paragraphs [11-14,22, 65-72]), comprising: 
a first sensing element, disposed on an inner side of the fixed portion and arranged along a first axis that is perpendicular to the optical axis (e.g. hall sensor 101 on inside of 10, on 15 along first e.g. X direction perpendicular to optical axis, paragraphs [65-72]); 
a second sensing element, disposed on the inner side of the fixed portion and arranged along a second axis that is perpendicular to the optical axis (e.g. hall sensor 102 on inside of 10, on 15 along first e.g. Y direction perpendicular to optical axis, paragraphs [65-72]); wherein the first axis and the second axis are perpendicular to each other (i.e. as X, Y axis directions are perpendicular to one another, paragraphs [64-72], Figs. 5-6); wherein the first axis and the second axis cross the optical axis (i.e. as X, Y axis directions are perpendicular and cross the optical axis, paragraphs [64-72], Figs. 3, 5-6). 
1But Seo is silent regarding a third sensing element, disposed on a corner of the frame, and that when view in a direction that is parallel to the optical axis, the first sensing element, the second sensing element and the third sensing element are arranged to form a triangle.
 However, Hu teaches in the same field of invention of a tri-axis closed-loop anti-shake structure (see e.g. Figs. 4-6, Title, Abstract, paragraphs [02, 08-16, 43-49]) and further teaches that the third sensor (e.g. position sensor 42 and sensing magnet 41 (on e.g. circuit board 43) and is disposed in the corner of the frame 44, holder 21, see Figs. 4-6, paragraphs [47-49]), 4 disposed in a corner of the frame (i.e. as sensor 42, sensing 41 (on/or without e.g. circuit board 43) is disposed in predetermined point in corner of the lens holder 44, and 21, see Figs. 4-6, paragraphs [47-49], providing measurements for change in the Z-axis position of the lens by sensing change in the magnetic field, to generate a Z-axis position sensing signal and provide electrical connections though molded interconnect, rendering simpler assembly process, paragraphs [47-48, 50]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply and specify positioning of the third positioning sensor e.g. for autofocus function, according to the teaching of Hu specifying that the sensor is disposed in predetermined point in corner of the lens frame, in order to provide 
measurements for change in the Z-axis position of the lens by sensing change in the magnetic field, to generate a Z-axis position sensing signal, and enable electrical coupling by electrical connections though molded interconnect, thus rendering simpler assembly process (see Hu  paragraphs [47-48, 50]). 
	As a result of the combination of Seo and Hu, the combination also teaches and renders obvious that when view in a direction that is parallel to the optical axis (optical axis od lens in lens part 70), the first sensing element, the second sensing element and the third sensing element are arranged to form a triangle (since Hall sensors are on inner sides of 10, on 15 along X and Y axis directions and the third autofocus sensor is in the corner of the frame e.g. 30, 31,32, Figs. 3-6 of Seo (i.e. as corner of 44 of Hu )per combination with Hu, Figs. 4-6).
Regarding claim 2, the Seo-Hu combination teaches the invention as set forth above, and Seo teaches (see Figs. 3-13) that the driving assembly (driving assembly) comprises: 
a plurality of first magnetic elements (20), disposed on the fixed portion and arranged along a direction parallel to the first axis and along a direction parallel to the second axis (first coils on four sides of body 10 on inner sides of 15 along X and Y axis directions, paragraphs {39, 45-47, 52-57], Figs. 4-6); 
a plurality of second magnetic elements (magnets 50, paragraphs [39, 50-57]), disposed on the frame to correspond to the first magnetic elements, and the second magnetic elements being arranged along a direction parallel to the first axis and along a direction parallel to the second axis (magnets 50 correspond to coils 20, disposed along X and Y axis directions, paragraphs [39, 50-57], Figs. 4-6); and 
a driving coil (90), disposed around the holder (second coil 90 around 60, paragraphs 39, 54-56]); 
wherein the first sensor is disposed to correspond one of the first magnetic elements (i.e. e.g. hall 101 corresponding to one of 20, paragraphs [65-72]), and the second sensor is disposed to correspond another one of the second magnetic elements (i.e. e.g. hall 102 corresponding to one of 50, paragraphs [65-72], Figs. 4-6).  
Regarding claim 3, the Seo-Hu combination teaches the invention as set forth above, and Seo teaches (see Figs. 3-13) that the first sensor (101) is configured to obtain a first displacement of the corresponding second magnetic element along a direction that is parallel to the optical axis (i.e. since 101 is facing one of magnets 20, and can sense its’ displacement including direction parallel to optical axis, paragraphs [67-69, 13-14], see Figs. 4-7).  
Regarding claim 4, the Seo-Hu combination teaches the invention as set forth above, and Seo teaches (see Figs. 3-13) that the second sensor (102) is configured to obtain a second displacement of the corresponding second magnetic element along a direction that is parallel to the optical axis (i.e. since 102 is facing one of magnets 20, and can sense its’ displacement including direction parallel to optical axis, paragraphs [67-69, 13-14], see Figs. 4-7).  
Regarding claim 5, the Seo-Hu combination teaches the invention as set forth above, and Seo teaches (see Figs. 3-13) that the sensing unit  (hall sensors) further comprises an induction magnet disposed on a corner of the holder (i.e. as per combination with Hu since sensor 42 has sensing magnet 41  disposed in predetermined point in corner of the lens holder 44, and 21, see Figs. 4-6, paragraphs [47-49]), wherein the third sensor is configured to obtain a third displacement of the induction magnet along a direction that is parallel to the optical axis (i.e. as 42 with 41 provides measurements for change in the Z-axis position of lens by sensing change in the magnetic field, to generate a Z-axis position sensing signal, paragraphs [47-48, 50]). Hence Seo-Hu  discloses the claimed invention except that positions of sensor and sensing magnet 42 and 41 are reversed with respect to holder 21 and frame 44. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reverse the positions of sensor and sensing magnet with the sensor 42 on the frame 44 and sensing magnet on holder 21 while still in order to providing  
measurements for change in the Z-axis position of the lens by sensing change in the magnetic field to generate a Z-axis position sensing signal, and enable electrical coupling by electrical connections though molded interconnect, (see Hu  paragraphs [47-48, 50]), and since it has been held that a mere reversal of the working parts of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.
Regarding claim 6, the Seo-Hu combination teaches the invention as set forth above, and Seo teaches (see Figs. 3-13) that a first rotation angle is obtained according to the second displacement and the third displacement and a distance between the second sensor and a reference origin (i.e. as due to displacements and positions and configuration of hall 102, magnet(s) 50, and sensor 42, sensing magnet 41, Figs. 4-7, paragraphs [55-60, 64-72], Hu paragraphs [47-49, 50]), and the frame and the holder are rotated and driven to move a first compensation distance in the direction that is parallel to the optical axis (i.e. as 30 and 60 are moved compensation distance for image-shake compensation/stabilization and auto-focusing, see Figs. 4-7, paragraphs [55-60, 64-72], Hu paragraphs [47-49]; note that terms such as obtained, rotated, driven are treated to the extent of the needed structures, since it is held that because the structure of the claimed system, as identified above and in the original action, is the same as that claimed, it must inherently perform the same function for image stabilization and auto-focusing.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114).
Regarding claim 7, the Seo-Hu combination teaches the invention as set forth above, and Seo teaches (see Figs. 3-13) that a second rotation angle is obtained according to the first displacement and the third displacement and a distance between the first sensor and the reference origin (i.e. as due to displacements and positions and configuration of hall 102, magnet(s) 50, and sensor 42, sensing magnet 41, Figs. 4-7, paragraphs [55-60, 64-72], Hu paragraphs [47-49, 50]), and the frame and the holder are rotated and driven to move a second compensation distance in the direction that is parallel to the optical axis (i.e. as 30 and 60 are moved another compensation distance for image-shake compensation/stabilization and auto-focusing, see Figs. 4-7, paragraphs [55-60, 64-72], Hu paragraphs [47-49]; note that terms such as obtained, rotated, driven are treated to the extent of the needed structures, since it is held that because the structure of the claimed system, as identified above and in the original action, is the same as that claimed, it must inherently perform the same function for image stabilization and auto-focusing.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114).
Regarding claim 8, the Seo-Hu combination teaches the invention as set forth above, and Seo teaches (see Figs. 3-13) that each of the first magnetic elements surrounds the first sensor and the second sensor respectively (as 20 surround 101 and 102, Figs. 5-7, paragraphs [65-70]).  
Regarding claim 9, the Seo-Hu combination teaches the invention as set forth above, and Seo teaches (see Figs. 3-13) that the optical system further comprises an elastic member (elastic body 80, springs 40 on part of 30, paragraphs [39-40, 48-51, 61-62]), the elastic member comprises an inner ring portion, a middle ring portion (i.e. as inner and outer rings of 80, paragraphs [39, 61-63] with connecting portions), an outer ring portion, and a plurality of connecting portions (i.e. as outer ring part of 31 connecting spring 40 with connecting portions, paragraphs [39, 48-51]), the outer ring portion is fixedly connected to the fixed portion (outer ring of 30,31 fixedly connected to body 10,thorugh 40,  paragraphs [39, 48-51], Figs. 4-5), the middle ring portion is fixedly connected to the frame (outer ring of 80 is fixedly connected to 30, paragraphs [39, 61-63], Figs. 4-5), and the inner ring portion is fixedly connected to the holder, wherein the outer ring portion (inner ring of 80 is fixedly connected to 60, paragraphs [39, 61-63], Figs. 4-5), the middle ring portion and an inner ring portion are connected by the plurality of connecting portions (i.e. as 80 has plurality of connecting portions between inner and outer rings, as depicted in Figs. 4-5, paragraphs [39, 61-63]).  
Regarding claim 10, the Seo-Hu combination teaches the invention as set forth above, and Seo teaches (see Figs. 3-13) that the connecting portions comprises a plurality of first connecting portions and a plurality of second connecting portions (i.e. as 80 has plurality of connecting portions between inner and outer rings of 80 and connecting portions of 80 to 31, and 31 to 40, as depicted in Figs. 4-5, paragraphs [39, 61-63]), wherein the inner ring portion is connected to the middle ring portion by the plurality of first connecting portions, and the middle ring portion is connected to the outer ring portion by the plurality of second connecting portions (i.e. as 80 has with first connecting portions between inner and outer rings of 80, and second connecting on 31, 30 connecting 80 and 40 to 31,30, as depicted in Figs. 4-5, paragraphs [39, 61-63]).  
Regarding claim 11, the Seo-Hu combination teaches the invention as set forth above, and Seo teaches (see Figs. 3-13) that the middle ring portion and the inner ring portion have a greater elastic coefficient than the connecting portions (since inner and outer rings of 80 are rings of elastic body 80, while ring of 31 is carrier frame 30 part, paragraphs [39-43, 48-51, 61-62]).  
Regarding claim 12, the Seo-Hu combination teaches the invention as set forth above, and Seo teaches (see Figs. 3-13) that when  viewed along a direction that is parallel to the optical axis, the outer ring portion, the middle ring portion, the inner ring portion and the connecting portions do not overlap with each other (i.e. as inner and outer rings of 80 and ring part of 31 are in X-Y plane, do not overlap in optical axis direction, as depicted in Figs. 4-6, paragraphs [39-43, 48-51, 61-62]).   .  
Regarding claim 13, the Seo-Hu combination teaches the invention as set forth above, and Seo teaches (see Figs. 3-13) that when viewed along a direction that is perpendicular to the optical axis, the outer ring portion, the middle ring portion, the inner ring portion and the connecting portions at least partially overlap with each other ( i.e. as inner and outer rings of 80 and ring part of 31 with all their connecting portions are in X-Y plane and partially overlap,  as depicted in Figs. 4-6, paragraphs [39-43, 48-51, 61-62]).   
Regarding claim 14, the Seo-Hu combination teaches the invention as set forth above, and Seo teaches (see Figs. 3-13) that the first magnetic elements (20) corresponds to the second magnetic elements (50, Figs. 5-7, paragraphs [51-58, 65-72]), configured to generate an electromagnetic driving force to drive the frame to rotate around the first axis and the second axis relative to the fixed portion (i.e. first magnetic driving force for image stabilization, Figs. 5-7, paragraphs [51-58, 65-72]).  
Regarding claim 15, the Seo-Hu combination teaches the invention as set forth above, and Seo teaches (see Figs. 3-13) that the driving coil corresponds to the second magnetic elements (as second coil 90 corresponds to magnets 50, paragraphs [54-64]), configured to generate an electromagnetic driving force to drive the holder to move along the optical axis (i.e. (i.e. second magnetic driving force for auto-focusing, Figs. 5-7, paragraphs [51-58, 65-72]).  
Regarding claim 16, the Seo-Hu combination teaches the invention as set forth above, and Seo teaches (see Figs. 3-13) that when viewed along a direction that is perpendicular to the optical axis, the driving coil partially overlaps the first magnetic elements and the second magnetic elements (as viewed from side direction(s) in X-Y plane, 20, 50 and 90 partially overlap, as depicted in e.g. Figs. 4-7, paragraphs [51-58, 65-72]).  
Regarding claim 17, the Seo-Hu combination teaches the invention as set forth above, and Seo teaches (see Figs. 3-13) that when viewed along a direction that is parallel to the optical axis, the driving coil does not overlap the first magnetic elements and the second magnetic elements (as viewed along optical axis direction 20, 50 and 90 don’t overlap, as depicted in e.g. Figs. 4-7, paragraphs [51-58, 65-72]).  
Regarding claim 18, the Seo-Hu combination teaches the invention as set forth above, and Seo teaches (see Figs. 3-13) that when viewed along a direction that is parallel to the optical axis, the third sensor does not overlap the first magnetic elements and the second magnetic elements (as viewed along optical axis direction sensor 42 for autofocusing in corner 30,60 per combination with Hu, doesn’t overlap with hall sensors 101, 102 which are on the sides, as depicted in e.g. Figs. 4-7, paragraphs [51-58, 65-72], also see Figs. 4-6, paragraphs [47-49] of Hu).  
Regarding claim 19, the Seo-Hu combination teaches the invention as set forth above, and Seo teaches (see Figs. 3-13) further comprises a control unit which comprises initial information related to the movable portion (i.e. as camera actuator with portable terminal having auto-focusing and image stabilization functions for quick and precise control the lens position, with initial position information of the lens  e.g. before current is applied, as in Figs. 5-7, paragraphs [10-14, 22, 52, 55, 62-72]), wherein the initial information comprises position information and angle information about the movable portion when the movable portion is not activated (i.e. as due to sensors and sensing magnets 101, 102, 50, and Hu 42, 41, given operation and control the lens portion 70 in 30 position, with initial position information of the lens  e.g. before current is applied, as in Figs. 5-7, paragraphs [10-14, 22, 52, 55, 62-72]).   
Regarding claim 20, the Seo-Hu combination teaches the invention as set forth above, and Seo teaches (see Figs. 3-13) that the control unit further comprises dynamic information related to the movable portion (30, 60 with lens portion 70), wherein the dynamic information comprises position variation information and angle variation information about the movable portion when the movable portion operates within a predetermined range (i.e. as due to auto-focusing and image stabilization functions of the camera actuator of mobile terminal operating with sensors and sensing magnets 101, 102, 50, and Hu 42, 41, for controlling the lens portion 70 in 30 position for correcting camera/image shake, with movement/shake of the lens, as applying current for image stabilization (and/or AF), see Figs. 4-7, paragraphs [10-14, 22, 52, 55, 62-72]).   


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lim et al US 20160004091 A1 also discloses features of instant invention (see Figs. 1-8 and their descriptions) .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIN PICHLER/Primary Examiner, Art Unit 2872